                 Case 21-13270-PDR           Doc 41   Filed 05/18/21    Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov


In re:                                           :            CASE NO. 21-13270-PDR
Joan Delisser,                                   :
                                                 :            CHAPTER 11
                                Debtor.          /


                    UNITED STATES TRUSTEE’S EXPEDITED MOTION
                           TO DISMISS OR CONVERT CASE

       Nancy J. Gargula, United States Trustee for Region 21, pursuant to 11 U.S.C. § 1112(b),

respectfully moves this Court to enter an order dismissing or converting this chapter 11 case and

in support respectfully states as follows:

       1.        Joan Delisser (the “Debtor”) filed a voluntary petition under Chapter 11 of the U.S.

Bankruptcy Code on April 5, 2021.

       2.        The Debtor’s Bankruptcy Schedules list three parcels of residential real property,

two located in New York state and the third in Miramar, Florida (the “Properties”).

       3.        The Debtor’s Statement of Financial Affairs lists three foreclosure actions, two in

Florida and one in New York. The Statement of Financial Affairs does not indicate which

properties the foreclosure actions pertain to.

       4.        On April 7, 2021, the Office of the United States Trustee sent the Debtor, through

its counsel, email correspondence scheduling an Initial Debtor Interview for April 14, 2021 at

10:30 a.m., and requesting certain information in accordance with the United States Trustee

Operating Guidelines and Reporting Requirements, including proof of insurance for the Property

(the “Guidelines”) to be provided no later than April 19, 2021.
               Case 21-13270-PDR           Doc 41      Filed 05/18/21     Page 2 of 4




       5.      On the morning of the scheduled Initial Debtor Interview, the Debtor had not

provided any of the Guideline documents or proof of insurance.

       6.      On May 7th, 2021, the Office of the United States Trustee sent the Debtor, through

its counsel, email correspondence reminding the Debtor that the UST Guideline documents and

particularly the insurance documents for all three Properties remained outstanding. The Office of

the United States Trustee gave a furthered deadline of May 12, 2021, to comply. The United States

Trustee did not receive a response from Debtor’s counsel.

       7.      On May 12, 2021, the Office of the United States Trustee for the third time sent the

Debtor, through its counsel email notice that no Guideline documents or proof of insurance had

been received. Debtor’s counsel replied stating for the first time that all three Properties had force

placed insurance and the Debtor needed a copy of the force placed insurance to obtain general

liability insurance. Undesigned counsel informed the Debtor that this was not acceptable, and that

force placed insurance only protects the lender and not the estate. The Debtor was allowed yet

another extension of time, May 17, 2021, to provide the insurance and Guideline documents.

       8.      On the afternoon of May 17, 2021, Debtor’s counsel emailed undersigned

requesting yet another extension of the deadline to produce documents and provide insurance.

The United States Trustee responded by filing the instant motion.

       9.      The Debtor has not provided proof of insurance for the Properties or provided the

United States Trustee with all of the Guideline documents requested.

       10.     Pursuant to 11 U.S.C. § 1112(b)(4)(C), failure to maintain appropriate insurance

that poses a risk to the estate or to the public is sufficient grounds to convert or dismiss the case.

       11.     Pursuant to 11 U.S.C. § 1112(b)(4)(H), failure to timely provide information or

attend meetings reasonably requested by the United States Trustee is sufficient grounds to convert



                                                   2
                  Case 21-13270-PDR                 Doc 41       Filed 05/18/21          Page 3 of 4




or dismiss this case.

         12.       The foregoing factors are indicative of the Debtor’s inability to manage its affairs

and effectively maneuver through the reorganization process. There appears an absence of a

reasonable likelihood of rehabilitation and an unlikely ability to effectuate a plan, and therefore,

it is in the best interest of creditors and the estate that this case be converted or dismissed pursuant

to 11 U.S.C. § 1112(b).

         WHEREFORE, the United States Trustee respectfully the entry of an order dismissing or

converting this case, and for any other and further relief that this Court deems just and proper.

         I H E R E B Y CE R T IFY that I am admitted to the Bar of the United States District Court for the Southern District
of Florida and that I am in compliance with all additional qualifications to practice before this Court as set forth in Local
Rule 2090-1(A).

Dated: May 18, 2021.                                     NANCY J. GARGULA
                                                         United States Trustee

                                                         By: /s/ Adisley M. Cortez-Rodriguez
                                                         Adisley M. Cortez-Rodriguez Esq.
                                                         Florida Bar No. 0091727
                                                         Office of the United States Trustee
                                                         51 S.W. First Avenue Suite 1204
                                                         Miami, FL 33130
                                                         Tel: (305) 536.666; (202) 567-1574
                                                         Adisley.M.Cortez-Rodriguez@usdoj.gov




                                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY on May 18, 2021, a true and correct copy of foregoing was

electronically filed with the Court using the CM/ECF system, which sent notification and was

electronically served on all parties in interest participating in the CM/ECF system:


    •    Mark S. Roher, Esq.mroher@markroherlaw.com; ECF2.markroherlaw@gmail.com
    •    Steven G. Powrozek, Esq. spowrozek@logs.com
    •    Gregg S. Ahrens, Esq. gahrens@kahaneandassociates.com

                                                             3
               Case 21-13270-PDR          Doc 41    Filed 05/18/21   Page 4 of 4




Via First class mail to:

Riviera Master Isles Association, Inc.,
150 S. Pine Island Road, Ste 540,
Plantation, FL 33324-2667

San Marco Village HOA, c/o Popular Community Bank,
PO Box 154150,
Miami, FL 33101

Select Portfolio Servicing,
PO Box 65250,
Salt Lake City, UT 84165-0250

Stacy Walker
1475 SW 157th Ave.,
Miramar, FL 33027-2383


                                             By: /s/ Adisley M. Cortez-Rodriguez
                                             Adisley M. Cortez-Rodriguez Esq.




                                                4
